Citation Nr: 0627885	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  03-28 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome, to include chronic fatigue syndrome due to Persian 
Gulf War service and hypothyroidism.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1964 to December 
1969, from November 1981 to December 1985, and from September 
1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision.  In July 2004, 
the Board remanded for further development. 


FINDINGS OF FACT

1.  The veteran is a Persian Gulf veteran.  

2.  The veteran does not have a current diagnosis of chronic 
fatigue syndrome.

3.  Hypothyroidism was not manifested until 11 years after 
discharge from service and the preponderance of the evidence 
is against finding that it is related to service.
 

CONCLUSION OF LAW

The criteria for service connection for chronic fatigue 
syndrome, to include chronic fatigue syndrome due to Persian 
Gulf War service and hypothyroidism, are not met.  38 
U.S.C.A. §§ 1110, 1117, 1151, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The veteran was provided with the required notice by letters 
dated in June 2002 and July 2004.  The RO specifically 
informed the veteran of the evidence required to substantiate 
his claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf, and 
that he should submit any evidence in his possession 
pertaining to his claim.  

All available evidence pertaining to the veteran's claim has 
been obtained.  The record before the Board contains service 
medical records, post-service medical records, and a VA 
examination report.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claim.  
The Board is also unaware of any such evidence.  

In light of the Board's denial of the appellant's claim, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issue discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).


Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1151.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. §§ 3.303, 3.310.

The law provides for compensation for Persian Gulf veterans 
suffering from a chronic disability resulting from an 
undiagnosed illness that became manifest during active duty 
in the Southwest Asia theater of operations or became 
manifest to a compensable degree within the prescribed 
presumptive period.  38 U.S.C.A. § 1117.  

Regulations clarify that a veteran of the Persian Gulf War 
must exhibit objective indications of a chronic disability 
resulting from an undiagnosed illness or combination of 
illnesses manifested by one or more signs or symptoms.  
38 C.F.R. § 3.317(a)(1).  In addition, compensation may be 
paid for a medically unexplained chronic multi-symptom 
illness defined by a cluster of signs or symptoms, i.e., 
chronic fatigue syndrome, fibromyalgia, irritable bowel 
syndrome, and any illness determined by regulation to warrant 
presumptive service connection.  38 U.S.C.A. 
§ 1117(a)(2)(B); 38 C.F.R. § 3.317(a)(2)(i).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3).  A disability is considered 
"chronic" if it has existed for six months or more, or if 
the disability exhibits intermittent episodes of improvement 
and worsening over a six-month period.  38 C.F.R. 
§ 3.317(a)(4).  Signs or symptoms which may be manifestations 
of an undiagnosed illness or medically unexplained chronic 
multi-symptom illness include, but are not limited to: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 3.317(b).  

The disability must not be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
test.  38 C.F.R. § 3.317(a)(1)(ii).

Finally, the claimed chronic disability must have been 
manifest during active service in the Southwest Asia theater 
of operations or manifest to a compensable degree by December 
31, 2006.  38 C.F.R. § 3.317(a)(1)(i).

Compensation is not payable if there is affirmative evidence 
that 1) an undiagnosed illness was not incurred during active 
military service, 2) an undiagnosed illness was caused by a 
supervening event or condition, or 3) the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran's Form DD 214 demonstrates that the veteran 
served in the Southwest Asia theatre of operations from 
October 1990 to May 1991, for purposes of establishing his 
status as a "Persian Gulf veteran."  38 C.F.R. § 3.317(d).

Service medical records do not reflect any complaints of or 
treatment for chronic fatigue.  In fact, on a May 1991 
Southwest Asia Demobilization Redeployment Medical Evaluation 
form, the veteran indicated that he did not have fatigue.  

Post-service records show that the veteran complained of 
fatigue in November 1994, December 1995, August 1999, August 
2001, and January 2002.  Significantly, a December 1995 
record from D.D. Smith, M.D., noted that the veteran 
indicated that he had problems with fatigue during the hot 
summer months but feels okay through the rest of the year.  
In August 1999, Dr. Smith noted an assessment of chronic 
fatigue, uncertain etiology.  A January 2002 VA clinical 
record noted an assessment of rule out hypothyroidism. 

A November 2004 VA examination report noted "TSH [abnormal 
thyroid-stimulating hormone] in 2002 diagnostic of 
hypothyroidism" and diagnosed fatigue which did not meet the 
requirements of chronic fatigue syndrome.   

The veteran has not met the requirements for service 
connection for chronic fatigue.  While the veteran had an 
assessment of chronic fatigue in August 1999 and has 
complained of fatigue on multiple occasions, there is no 
current diagnosis of chronic fatigue syndrome.  The November 
2004 VA examination was requested specifically to ascertain 
the current nature of the veteran's disability and upon 
examination the examiner concluded that the veteran did not 
meet the requirements for a diagnosis of chronic fatigue 
syndrome.

While chronic fatigue syndrome is an illness which the 
Secretary has determined warrants presumptive service 
connection, there can be no valid claim (be it on a direct, 
presumptive, or secondary basis) in the absence of proof of a 
present disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

As a layman, the veteran has no competence to give a medical 
opinion on the diagnosis of any fatigue symptoms.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992). Because he has no 
currently diagnosed chronic fatigue syndrome, service 
connection for chronic fatigue, including as due to an 
undiagnosed illness (Persian Gulf War service), is not 
permitted as a matter of law.  See 38 U.S.C.A. §§ 1117, 5107; 
38 C.F.R. §§ 3.303, 3.317(a)(2); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

The Board has also considered service connection for 
hypothyroidism as the veteran has a current diagnosis of 
hypothyroidism as noted in the November 2004 VA examination 
report.  However, the preponderance of the evidence is 
against a finding that hypothyroidism was incurred in 
service. 

There are no complaints or findings of hypothyroidism in 
service.  In fact, the veteran denied fatigue in May 1991.  
It is significant that the first diagnosis of hypothyroidism 
is dated in 2002, 11 years post-service discharge.  Evidence 
of such a prolonged period prior to a diagnosis weighs 
against the claim.   Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

The record contains no competent medical opinion which 
provides a nexus between service and the current disability.  
Indeed, the November 2004 VA examination report noted it was 
not as likely as not that hypothyroidism was related to 
service.  

While the veteran has suggested that his current 
hypothyroidism is related to service, as a lay person, he has 
no competence to give a medical opinion on the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, lay assertions of medical diagnosis cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

The preponderance of the evidence is against a finding that 
the veteran has chronic fatigue syndrome due to Persian Gulf 
War service, or hypothyroidism related to service; there is 
no doubt to be resolved; and service connection is not 
warranted.  

 
ORDER

Entitlement to service connection for chronic fatigue 
syndrome, to include chronic fatigue syndrome due to Persian 
Gulf War service and hypothyroidism, is denied.  



____________________________________________
RONALD W. SCHOLZ
 Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


